Exhibit 10.2
    


Ocwen Financial Corporation
1661 Worthington Road, Suite 100
West Palm Beach, FL  33409


February 22, 2019


Re: Amendment to April 17, 2018 Offer Letter


Dear Glen:
    
On behalf of Ocwen Financial Corporation (“the Company” or “Ocwen”), I am
writing to confirm our agreement regarding a change in your compensation in
connection with the Company’s ongoing cost re-engineering efforts.


You and the Company hereby agree to modify your compensation as follows:


1.
Your annual cash target incentive shall be $1,125,000 (with actual payout to be
determined by the Compensation Committee in its discretion based on your
performance and the Company’s performance for the relevant year); and



2.
Your annual long-term incentive equity grant shall be an equity grant with a
grant date fair value of $2,250,000.



These changes will apply for the 2019 calendar year going forward. All other
terms of your employment remain unchanged.


Ocwen thanks you for your commitment to the Company.


Sincerely,


/s/ Edward G. Moran
Edward G. Moran
Senior Vice President, Human Resources




Acknowledged and Agreed:


/s/ Glen A. Messina
Glen A. Messina


